Citation Nr: 0928713	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  09-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk


INTRODUCTION

The appellant served in the Utah National Guard from June 
1956 to May 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2008 rating 
decision of the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO). 



FINDINGS OF FACT

1.  The appellant served in the Utah National Guard from June 
1956 to May 1981.

2.  The appellant does not have verified active duty service; 
there is no evidence that his National Guard unit was called 
into Federal service during the period of time he served in 
the Utah National Guard, or that any active duty for training 
or inactive duty for training he completed was at the 
direction of the President or the Secretary of the Army.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 101, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to substantive 
the claim, VA's duties to notify and to assist are not 
applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Manning v Principi, 16 Vet. App. 534 (2002).  

In the event the VCAA does apply, the Board notes that an 
October 2007 letter explained the evidence necessary to 
substantiate a service connection claim, and a December 2007 
letter explained that the service department had verified 
that the appellant had no active duty service.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Therefore, the appellant 
needed to provide verification of inactive duty for training 
and/or active duty for training dates and service treatment 
records from the period in question from the reserve or 
National Guard Unit or NPRC.  See Palor v. Nicholson, 21 Vet. 
App. 325, 328 (2007) (The VCAA applies to the issue of 
Veteran status and VA must  tailor its notice to the 
claimant, thus informing him of the specific evidence and 
info required to substantiate that element of the claim).

The appellant is not prejudiced by any notice defects, as 
based on the information he provided, the RO sought service 
department verification of his service, and based on service 
department certification that he did not have qualifying 
service, he is ineligible for VA benefits as a matter of law.  
See Palor.  The Appellant has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Likewise, the 
Appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Therefore, VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

VA Compensation and Pension benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§ 1110, 1521.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  The term "active service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

The appellant asserts that his bilateral hearing loss 
disability was manifested during mandatory training in the 
Utah National Guard where he fired large caliber artillery 
weapons and small caliber arms without hearing protection.  
VA treatment records from May 2000 note the appellant's 
gradual hearing loss, predominantly in the right ear.  It is 
the appellant's contention that his bilateral hearing loss 
disability should be service-connected.

However, before the merits of the appellant's claim of 
service connection for a bilateral hearing loss disability 
can be addressed, it must be determined whether he is 
eligible for VA benefits based on his service in the Utah 
National Guard.  In Allen v. Nicholson, 21 Vet. App. 54 
(2007), the Court of Appeals for Veterans Claims (Court) 
noted that the Army National Guard is only a reserve 
component "while in the service of the United States."  10 
U.S.C.A. § 10106. Section 12401 of title 10, U.S. Code, 
provides that "members of the Army National Guard of the 
United States and the Air National Guard of the United States 
are not in active Federal service except when ordered thereto 
under law."  10 U.S.C.A. § 12401.  Thus, a member of the 
National Guard holds a status as a member of the federal 
military or the state militia, but never both at once.  See 
Perpich v. Department of Defense, 496 U.S. 334 (1990) 
(holding that "[National Guard members] now must keep three 
hats in their closets--a civilian hat, a state militia hat, 
and an army hat--only one of which is worn at any particular 
time.").  In Perpich, the United States Supreme Court 
discussed the dual scheme of the state and federal National 
Guard systems:

Since 1933 all persons who have enlisted in a 
state National Guard unit have simultaneously 
enlisted in the National Guard of the United 
States. In the latter capacity they become a part 
of the Enlisted Reserve Corps of the Army, but 
unless and until ordered to active duty in the 
Army, they retain their status as members of a 
separate state Guard unit.  Id. at 345.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) interpreted Perpich to stand for the 
proposition that "members of the National Guard only serve 
the Federal military when they are formally called into the 
military service of the United States [and that at] all other 
times, National Guard members serve solely as members of the 
State militia under the command of a state governor."  Clark 
v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  
Pursuant to 38 C.F.R. § 3.6(c) (3), Federal active duty for 
training includes full-time duty performed by members of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505. 38 C.F.R. § 3.6(c) (3).  However, for that 
full-time duty to be considered "Federal active duty for 
training," it must be ordered by the Secretary of respective 
service department (here, the Army).  See 32 U.S.C. §§ 316, 
502, 503, 504, 505.

In the current case, the appellant's records do not establish 
periods of active duty for training or inactive duty for 
training, nor do they show that his National Guard unit was 
ever called into Federal service.  In November 2007, the 
National Personnel Records Center (NPRC) certified that the 
appellant's record did not indicate that he served any active 
duty time.  

Findings by a United States service department verifying a 
person's service "are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits unless a 
United States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Therefore, while the appellant clearly served in the Utah 
National Guard, he is not entitled to VA compensation 
benefits, as he does not have the requisite federal service 
to satisfy the definition of "veteran" and qualify for such 
benefits.  Therefore as the appellant, as a matter of law, is 
not entitled to such benefits, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


